NO. 12-15-00026-CV

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

IN RE:                                             §

MICHAEL KENNEDY,                                   §              ORIGINAL PROCEEDING

RELATOR                                            §

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Relator, Michael Kennedy, seeks a writ of mandamus directing the trial judge in the
underlying proceeding to recuse himself. Texas Civil Practice and Remedies Code Chapter 14
applies to this original proceeding. We dismiss Relator’s petition as frivolous.


                                INMATE LITIGATION–CHAPTER 14
       Effective January 1, 2012, Chapter 14 of the Texas Civil Practice and Remedies Code
was amended to apply to an action, including an appeal or an original proceeding, brought by an
inmate in a trial court or in an appellate court, in which an affidavit of indigence is also filed.
TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2014).                 This means that the
requirements of Chapter 14 apply when inmates file an appeal or an original proceeding in an
appellate court just as when they file an action in a trial court. See id.
       Chapter 14 requires an inmate to file an affidavit or declaration “relating to previous
filings” in which the inmate must detail all previous actions filed pro se, other than a suit under
the Texas Family Code. Id. § 14.004(a) (West Supp. 2014). The affidavit or declaration must be
accompanied by a certified copy of his “inmate trust account statement” that “reflect[s] the
balance of the account at the time the claim is filed and activity in the account during the six
months preceding the date on which the claim is filed.” Id. § 14.004(c) (West Supp. 2014). The
filings required under Chapter 14 are “an essential part of the process by which courts review
inmate litigation.” Hickson v. Moya, 926 S.W.2d 397, 399 (Tex. App.–Waco 1996, no writ).
         If the inmate fails to file the affidavit or declaration with the required information about
previous filings or the inmate trust account statement, the trial court can dismiss the action
without notice or hearing. See, e.g., Amir–Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.–
Dallas 2008, no pet.); Thompson v. Rodriguez, 99 S.W.3d 328, 330 (Tex. App.–Texarkana
2003, no pet.). Further, when an inmate fails to comply with the requirement for the affidavit or
declaration of previous filings, the trial court may assume that the current action is substantially
similar to one previously filed by the inmate and thus is frivolous. Bell v. Tex. Dep’t of
Criminal Justice–Institutional Div., 962 S.W.2d 156, 158 (Tex. App.–Houston [14th Dist.]
1998, pet. denied). We conclude that this caselaw interpreting the Chapter 14 requirements as
they apply to actions filed in trial courts now applies to actions filed in appellate courts. See
Douglas v. Turner, 441 S.W.3d 337, 338 (Tex. App.–Waco 2013, no pet.); see also TEX. CIV.
PRAC. & REM. CODE ANN. § 14.002.
         In this original proceeding, Kennedy did not file an affidavit or declaration of previous
filings accompanied by an inmate trust account statement showing the balance for the six months
preceding the date his petition for writ of mandamus was filed. Because the requirements of
Chapter 14 now apply to inmate proceedings in the courts of appeals, caselaw permits us to
dismiss Kennedy’s petition for writ of mandamus without notice.


                                                   DISPOSITION
         Because Kennedy did not file an affidavit or declaration of previous filings, we dismiss
his petition for writ of mandamus as frivolous. See Bell, 62 S.W.2d at 158.
Opinion delivered January 30, 2015.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)




                                                          2
                                  COURT OF APPEALS

     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                         JANUARY 30, 2015


                                        NO. 12-15-00026-CV


                              MICHAEL KENNEDY, RELATOR


                                       ORIGINAL PROCEEDING
                      ON THIS DAY came to be heard the petition for writ of mandamus filed
by MICHAEL KENNEDY, who is the relator in Cause No. 3-41298, pending on the docket of
the 3rd Judicial District Court of Anderson County, Texas. Said petition for writ of mandamus
having been filed herein on January 30, 2015, and the same having been duly considered,
because it is the opinion of this Court that a writ of mandamus should not issue, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby DISMISSED AS FRIVOLOUS.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.